The opinion of-the court was delivered by
The Chancellor.
The judgment in this case was in an action brought by Mr. Woodruff, a counselor-at-law, against Mr. Zabriskie, to recover costs and counsel fees which he claimed to be due to him from Mr. Zabriskie for his services, &c., as attorney and counsel for him in certain suits in the Supreme Court. The dispute was as to the counsel fees. There was evidence that Mr. Zabriskie agreed to pay a specific sum for Mr. Woodruff’s services as counsel in the suits, and the court held and so charged the jury that if there was such agreement Mr. Woodruff was entitled to recover thereon. That was in accordance with the decision of this court in Hopper v. Ludlum, 12 Vroom 182. The judgment should be affirmed.
For affirmance—The Chancellor, Chief Justice, Depue, Magie, Reed, Van Syckel, Brown, Cole, Mc-Gregor, Paterson, Whitaker. 11.
For reversal—None.